United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 01-2227
                                  ___________

Broadway-Washington Associates,         *
Ltd., a Missouri Limited Partnership;   *
Theodora D. Carpenter,                  *
                                        * Appeal from the United States
            Plaintiffs - Appellants,    * District Court for the
                                        * Western District of Missouri
      v.                                *
                                        *
Tax Increment Financing Commission * [UNPUBLISHED]
of Kansas City, Missouri,               *
                                        *
            Defendant - Appellee.       *
                                   ___________


                         Submitted: December 12, 2001
                           Filed: January 14, 2002
                                  __________

Before LOKEN and BYE Circuit Judges, and BOGUE,1 District Judge.
                               _________

PER CURIAM.




      1
        The Honorable Andrew W. Bogue, United States Senior District Judge for the
District of South Dakota, sitting by designation.
       Broadway-Washington Associates, Ltd., et al., (“Broadway”) appeals the
District Court’s2 dismissal of its claim that the Tax Increment Financing Commission
(“TIFC”) violated its procedural and substantive due process rights, and its right to
equal protection. Broadway also appeals the district court’s decision to grant
summary judgment on its Establishment Clause claim.

       After a careful examination of the record, this Court finds sufficient evidence
to support the district court’s decision. The district court, therefore, properly
dismissed Broadway’s claims of procedural and substantive due process violations,
and its claim of an equal protection violation. The district court also properly granted
summary judgment on Broadway’s Establishment Clause claim. Under Eighth Circuit
Rule 47B, no further commentary is warranted.

      Accordingly, we affirm.

      A true copy.

          Attest:

             CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      2
      The Honorable Nanette K. Laughrey, United States District Judge for the
Western District of Missouri.
                                           2